Case 1:20-mj-00167-MEH Document 19 Filed 12/11/20 USDC Colorado Page 1 of 4




                         In the United States District Court
                             for the District of Colorado
 Case No. 1:20-MJ-00167

 UNITED STATES OF AMERICA

       Plaintiff
 v.

 MAMADOU KOUYATE

       Defendant


                           Mr. Kouyate’s Reply Brief

       David S. Kaplan, of the law firm Haddon, Morgan and Foreman, P.C., submits
Mr. Kouyate’s Reply Brief to the Government’s Brief addressing the quantum and quality
of evidence presented at the preliminary hearing. Mr. Kouyate contends that the court
does not have sufficient evidence to allow his continued prosecution on the count in the
Complaint.

                                 Procedural History

       Mr. Kouyate was charged in a one count Criminal Complaint with violation of 18
U.S.C. Section 922(a)(6) and 924 (a)(2), for knowingly making a false statement when
purchasing a firearm. A preliminary hearing was held, by video conference, on
December 1, 2020. The government called one witness, Agent Lee Schoenike. After
testimony and argument, the court requested briefing on the issue of whether a buyer of a
firearm provides a false statement if after purchasing the weapon he subsequently
disposes of it in a manner inconsistent with the requirements of §922(a)(6).

                                         Facts

       The government presented Agent Schoenike as its only witness at the preliminary
hearing. The facts adduced by his testimony were almost exclusively those contained in
the Affidavit in Support of Complaint and Arrest Warrant filed with the court. The facts
contained in the affidavit, relevant to the court’s inquiry, reveal that Mr. Kouyate had
purchased thirteen 9mm pistols from Liberty Firearms, a federal firearms licensee, in
Denver, on January 19, 2019. When asked on ATF Form 4473 if he was the “actual
transferee/buyer of the firearm(s) listed on the form?” he checked “yes.”
Case 1:20-mj-00167-MEH Document 19 Filed 12/11/20 USDC Colorado Page 2 of 4




       On January 25, 2019 Mr. Kouyate’s wife, Carmara Kouyate, was detained in the
Minneapolis Airport after 3 of the pistols were recovered in her luggage while traveling
to Mali, Africa. Upon questioning Ms. Kouyate stated that her husband had purchased
the guns and instructed her to leave them with her brother-in-law in Mali to be used for
his protection.

        Mr. Kouyate was interviewed by the United States Citizenship and Immigration
Office and took full responsibility for having purchased the guns found with his wife,
also admitting he told her to give the guns to his brother. He further explained that Mali
is a dangerous place, and they were to be used for protection. He also expressed a desire
to start a gun club in Mali.

        The affidavit includes unsubstantiated statements regarding the black-market
trafficking of firearms in Mali and the turmoil present in the country. 1

                                              Argument

        The government has cited a wonderfully appropriate decision to provide the court
guidance as it makes its decision on whether the evidence supports probable cause for a
violation of 18 U.S.C. §922(a)(6). Abramski v. United States, 143 S.Ct. 2259 (2014)
settles a conflict in the districts as to what criminal liability is needed for a §922(a)(6)
violation when a purchaser is buying for someone else. What should be to the
government’s dismay is it does not support their position.

       The facts of the case disclose that the defendant, Mr. Abramski, offered to buy his
nephew a Glock 19 handgun. Accepting the offer, his nephew sent a check for $400,
with “Glock 19 handgun” written on the memo line. The dealer sold Mr. Abranski the
gun, he deposited the check, and transferred the firearm to his nephew. A true “straw”
purchase. A colorful example used in the opinion to demonstrate a similarly illegal sale
is where a straw purchaser bought a car in his name but with his brother’s money, a
known bootlegger, and transferred it right after driving off the lot. United States v. One
1936 Model Ford V-8 De Lux Coach, Commercial Credit Co., 307 U.S. 219, 89 nS.C.t
861 (1939).

       An individual who buys a gun and then sells it is of a different sort. Someone who
sends a straw to a gun store to buy a firearm is transacting with the dealer differently then
a person who buys a gun or receives a gun as a gift from a private party. Abramski at
186. The statute requiring affirmation that you are the “buyer” is not meant to control the

1
 This testimony should be given little if any weight since it was introduced by a witness, referring to an
affidavit of an affiant who is recounting a telephone interview with a State Department Regional Security
Officer. How many steps removed before we decide that in a federal courtroom the quality of evidence
should not be quite so circuitous.


                                                    2
Case 1:20-mj-00167-MEH Document 19 Filed 12/11/20 USDC Colorado Page 3 of 4




secondary market—what happens to the gun after it is bought. No evidence was
presented that supports Mr. Kouyate having been sent in to purchase a firearm by and for
another individual.

        Having been brought before the court on an information Mr. Kouyate is provided
the benefit of a preliminary hearing to determine if probable cause exists to continue with
the prosecution. This right is rooted in the 4th Amendment to the United States
Constitution and requires the probable cause be determined by a neutral and detached
magistrate rather than relying on “officers engaged in the often competitive enterprise of
ferreting out crime.” Gerstein v. Pugh, 95 S.Ct.854 (1975) quoting Johnson v. United
States, 68 S.Ct. 367,369 (1948).

                                       Conclusion

       The appropriate inferences from the evidence before the court is that Mr. Kayoute
was the “buyer’ when purchasing the firearms from a licensed firearm dealer. Whatever
other offenses he may have been committing making a false statement to a federal
licensed dealer in violation of §922 (a)(6) was not one of them. Having failed to
establish probable cause that Mr. Kayoute committed an offense it is incumbent on the
court to dismiss the complaint and discharge the defendant. F.R.Cr.P. 5.1(f).


       December 11, 2020

                                           Respectfully submitted,


                                           s/ David S. Kaplan
                                           David S. Kaplan
                                           HADDON, MORGAN AND FOREMAN, P.C.
                                           150 East 10th Avenue
                                           Denver, CO 80203
                                           Tel 303.831.7364
                                           dkaplan@hmflaw.com
                                           Attorneys for Defendant Mamadou Kouyate




                                             3
Case 1:20-mj-00167-MEH Document 19 Filed 12/11/20 USDC Colorado Page 4 of 4




                                 Certificate of Service
       I hereby certify that on December 11, 2020, I electronically filed the foregoing
Reply Brief with the Clerk of Court using the CM/ECF system which will send
notification of such filing to the following:

 Jason Antoine St. Julien
 U.S. Attorney's Office
 1801 California Street
 Suite 1600
 Denver, CO 80202


                                                 s/ Stephanie Poole




                                             4
